         Case 1:19-mc-00145-TSC Document 317 Filed 11/17/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL                           )
BUREAU OF PRISONS’ EXECUTION                           )
PROTOCOL CASES,                                        )
                                                       )
Lead case:     Roane et al. v. Barr et al.             )
                                                       )
                                                       )       Case No. 19-mc-00145-TSC
                                                       )
THIS DOCUMENT RELATES TO:                              )
                                                       )
Roane, et al. v. Barr, et al., No. 05-2337             )


                    UNOPPOSED MOTION FOR EXTENSION OF TIME
                           BY PLAINTIFF DUSTIN HIGGS

       Plaintiff Dustin Higgs respectfully requests a three day extension of time to file his

opposition to Defendants’ Motion to Dismiss Count IV of Plaintiff Higgs’s Complaint. The

undersigned counsel contacted counsel for Defendants, and Defendants do not oppose this

extension.

       The undersigned counsel have been heavily involved in the expedited appeal in this

matter that is currently pending before the District of Columbia Circuit Court of Appeals (D.C.

Cir. Case No. 20-5329). In this appeal, the D.C. Circuit ordered the plaintiffs to file an initial

brief by November 11, 2020 and a reply brief by November 15, 2020. The Court held oral

argument on the appeal yesterday afternoon. The undersigned counsel have been occupied with

the drafting of the briefs in this matter and in preparing co-counsel for oral argument.

       Although the undersigned counsel have been working diligently on this matter and

believed that we could timely file the Opposition, we have been unable to do so. Accordingly,

counsel respectfully requests an additional three days.
       Case 1:19-mc-00145-TSC Document 317 Filed 11/17/20 Page 2 of 6




      A proposed order is attached.


Dated: November 17, 2020              Respectfully submitted,


                                      /s/ Shawn Nolan
                                      Shawn Nolan, Chief, Capital Habeas Unit
                                      Matthew Lawry, Assistant Federal Defender
                                      Federal Community Defender Office, E.D. Pa.
                                      601 Walnut Street, Suite 545 West
                                      Philadelphia, PA 19106
                                      Telephone - 215-928-0520
                                      Email – matthew_lawry@fd.org
                                      Email – shawn_nolan@fd.org


                                      Counsel for Plaintiff-Intervenor Dustin Higgs




                                        2
        Case 1:19-mc-00145-TSC Document 317 Filed 11/17/20 Page 3 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 17, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                       Paul R. Perkins
 U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
 Columbia                                         (202) 514-5090
 (202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                  Jonathan Kossak
 Peter S. Smith                                   Civil Division, Department of Justice
 United States Attorney's Office                  (202) 305-0612
 Appellate Division                               Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                  U.S. Attorney’s Office for the District of
 Ethan P. Davis                                   Columbia
 Civil Division, U.S. Department of Justice       (202) 252-6605
 (202) 616-4171                                   Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                  Jean Lin
 Robert J. Erickson                               Civil Division, Department of Justice
 US Department of Justice                         (202) 514-3716
 (202) 514-2841                                   Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                  Cristen Cori Handley
 Joshua Christopher Toll                          Civil Division, Department of Justice
 KING & SPALDING LLP                              (202) 305-2677
 (202) 737-8616                                   Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                  Paul F. Enzinna
 Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                          (202) 753-5553
 MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com                Brandon David Almond
                                                  TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                          (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com
 (404) 688-7530
      Case 1:19-mc-00145-TSC Document 317 Filed 11/17/20 Page 4 of 6




Email: gerald_king@fd.org                     Donald P. Salzman
                                              SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                       FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &               (202) 371-7983
FLOM LLP                                      Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com             Steven M. Albertson
                                              SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                        FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &               (202) 371-7112
FLOM LLP                                      Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com        Craig Anthony Harbaugh
(*pro hac vice application forthcoming)       FEDERAL PUBLIC DEFENDER, CENTRAL
                                              DISTRICT OF CALIFORNIA
Celeste Bacchi                                (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER                 Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                                Alexander Louis Kursman
Email: celeste_bacchi@fd.org                  OFFICE OF THE FEDERAL COMMUNITY
                                              DEFENDER/EDPA
Jonathan Charles Aminoff                      (215) 928-0520
FEDERAL PUBLIC DEFENDER,                      Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                                Kathryn B. Codd
Email: jonathan_aminoff@fd.org                VINSON & ELKINS LLP
                                              (202) 639-6536
Billy H. Nolas                                Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                           Robert E. Waters
(215) 928-0520                                KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                     Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                      Yousri H. Omar
VINSON & ELKINS LLP                           VINSON & ELKINS LLP
(202) 639-6633                                (202) 639-6500
                                              Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                           *William E. Hoffman, Jr.
(202) 639-6676                                KING & SPALDING LLP
Email: wlawler@velaw.com                      (404) 572-3383

Evan D. Miller                                Mark Joseph Hulkower
VINSON & ELKINS LLP                           STEPTOE & JOHNSON LLP
(202) 639-6605                                (202) 429-6221
Email: EMiller@velaw.com                      Email: mhulkower@steptoe.com

                                          2
      Case 1:19-mc-00145-TSC Document 317 Filed 11/17/20 Page 5 of 6




Margaret O’Donnell                            Robert A. Ayers
(502) 320-1837                                STEPTOE & JOHNSON LLP
Email: mod@dcr.net                            (202) 429-6401
                                              Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                           Robert L. McGlasson
(202) 626-5502                                MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                    (404) 314-7664
                                              Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                         Sean D. O’Brien
(202) 429-8164                                PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com                (816) 363-2795
                                              Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                         Shawn Nolan
(202) 429-1320                                FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                     OFFICE, EDPA
                                              (215) 928-0520
Gary E. Proctor                               Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                           Joseph William Luby
(410) 444-1500                                FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com                 (215) 928-0520
                                              Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                      Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS                  HOGAN LOVELLS US LLP
(501) 324-6144                                (212) 918-3000
Email: Scott_Braden@fd.org                    Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                      Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                    KAISER DILLON, PLLC
OFFICE FOR THE EDPA                           (202) 640-4430
(215) 928-0520                                Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                              Andrew Moshos
David Victorson                               MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                                LLP
HOGAN LOVELLS US LLP                          (302) 351-9197
Email: David.Victorson@hoganlovells.com       Email: Amoshos@mnat.com

John D. Beck
HOGAN LOVELLS US LLP
(212) 918-3000

                                          3
       Case 1:19-mc-00145-TSC Document 317 Filed 11/17/20 Page 6 of 6




 Email: john.beck@hoganlovells.com          Alan E. Schoenfeld
                                            WILMER CUTLER PICKERING HALE &
 Amelia J. Schmidt                          DORR LLP
 KAISER DILLON, PLLC                        (212) 937-7294
 (202) 869-1301                             Email: Alan.Schoenfeld@wilmerhale.com
 Email: Aschmidt@kaiserdillon.com
                                            Kathryn Louise Clune
 Norman Anderson                            CROWELL & MORING LLP
 KAISER DILLON PLLC                         (202) 624-5116
 (202) 640-2850                             kclune@crowell.com
 nanderson@kaiserdillon.com
                                            Jennifer M. Moreno
 Jennifer Ying                              OFFICE OF THE PUBLIC FEDERAL
 MORRIS NICHOLS ARSHT & TUNNELL             DEFENDER, DISTRICT OF ARIZONA
 LLP                                        (602) 382-2718
 (302) 658-9300                             Jennifer_moreno@fd.org
 Email: Jying@mnat.com
                                            Ginger Dawn Anders
 Andres C. Salinas                          MUNGER, TOLLES & OLSON LLP
 WILMER CUTLER PICKERING HALE &             (202) 220-1107
 DORR LLP                                   Ginger.anders@mto.com
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com       *Jonathan S. Meltzer
                                            MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                            (202) 220-1100
 WILMER CUTLER PICKERING HALE &
 DORR LLP                                   *Brendan Gants
 (212) 295-6513                             MUNGER, TOLLES & OLSON LLP
                                            (202) 220-1100
 Dale Andrew Baich
 OFFICE OF THE FEDERAL PUBLIC               Timothy Kane
 DEFENDER                                   FEDERAL COMMUNITY DEFENDER
 (602) 382-2816                             OFFICE, EDPA
 Dale_Baich@fd.org                          (215) 928-0520
                                            Email: timothy_kane@fd.org


Dated: November 17, 2020             Respectfully submitted,

                                     /s/ Shawn Nolan
                                     Shawn Nolan, Chief, Capital Habeas Unit
                                     Federal Community Defender Office, E.D. Pa.
                                     601 Walnut Street, Suite 545 West
                                     Philadelphia, PA 19106
                                     Telephone - 215-928-0520
                                     Email – shawn_nolan@fd.org

                                        4
       Case 1:19-mc-00145-TSC Document 317-1 Filed 11/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


IN THE MATTER OF THE FEDERAL                        )
BUREAU OF PRISONS’ EXECUTION                        )
PROTOCOL CASES,                                     )
                                                    )
Lead case:     Roane et al. v. Barr et al.          )
                                                    )
                                                    )       Case No. 19-mc-00145-TSC
                                                    )
THIS DOCUMENT RELATES TO:                           )
                                                    )
Roane, et al. v. Barr, et al., No. 05-2337          )


                                             ORDER

       Upon consideration of Plaintiff Dustin Higgs’s Unopposed Motion for Extension of

Time, it is hereby ORDERED that the motion is GRANTED. It is further ORDERED that

Plaintiff Higgs shall file an opposition to Defendants’ Motion to Dismiss Count IV of Plaintiff

Dustin Higgs’s Complaint by November 20, 2020.

       So ordered this ____ day of November, 2020.



                                                            BY THE COURT:


                                                            _________________________
                                                            TANYA S. CHUTKAN
                                                            United States District Judge
